Case 1:17-cv-01623-LPS-CJB Document 328 Filed 07/17/19 Page 1 of 4 PageID #: 12084



                                             June 26, 2019
  VIA E-FILING
  The Honorable Christopher J. Burke
  United States District Court
  844 North King Street
  Unit 28, Room 2325
  Wilmington, DE 19801

  Re: Guardant Health, Inc. v. Personal Genome Diagnostics Inc. C.A. No. 17-1623-LPS-CJB

  Dear Judge Burke:

          The parties’ dispute concerns the assertion of privilege by PGDx over the preparation of
  pages of pre-canned deposition answers that PGDx witness Samuel Angiuoli relied upon verbatim
  during his court-ordered supplemental 30(b)(6) deposition. See D.I. 298; D.I. 262. Dr. Angiuoli
  confirmed that not all of this witness-script actually came from him, but instead includes unknown
  elements of the answers drafted by attorneys. PGDx is withholding what portions came from the
  attorneys and what came from the witness. In doing so, PGDx is attempting to mask its attorneys’
  role in crafting the witness script by asserting privilege over Dr. Angiuoli’s drafts as well as
  correspondence containing attorney comments and edits. This is improper, and Guardant requests
  an order compelling PGDx to produce the witness script drafts and all related correspondence.

  I.     Factual Background

         The deposition of PGDx’s 30(b)(6) witness on source code, Dr. Samuel Angiuoli, has
  required repeated court intervention. PGDx initially refused to make Dr. Angiuoli available in a
  timely fashion. D.I. 172; D.I. 179. When PGDx finally made him available, Dr. Angiuoli
  obstructed the deposition and refused to provide responsive answers to such a degree that the Court
  ordered a repeat deposition. D.I. 262. Unfortunately, the repeat deposition necessitates Court
  intervention yet again.

          When Dr. Angiuoli appeared for his court-ordered repeat deposition as a 30(b)(6) fact
  witness on the use of barcodes in the accused products, he did so with a script that he kept in front
  of him and read verbatim throughout the deposition. See, e.g., Ex. 1 [Angiuoli script]; Ex. 2 [Dep.
  Tr.] at 268:7-270:2, 273:11-273:15.

           The script even contains apparent non-infringement arguments, seeking to distinguish
  claim terms in the asserted patents such as “collapsing” and “consensus sequence” from the
  operation of the accused product. Ex. 1 at 1. The script thus bears clear indicia of having not been
  independently prepared by Dr. Angiuoli, but rather lawyer-advocacy.
Case 1:17-cv-01623-LPS-CJB Document 328 Filed 07/17/19 Page 2 of 4 PageID #: 12085




                                                                                                   It
  was only after a protracted back and forth between counsel that PGDx allowed Dr. Angiuoli to
  answer the question yes or no. Dr. Angiuoli answered yes.4 PGDx’s counsel objected to inquiry
  into the witness script and asserted both the privilege and work product protection throughout the
  deposition.5

  II.       PGDx’s Assertion of Privilege over the Witness Script is Without Merit

          It is well-settled law that counsel can obtain discovery into the preparation of witnesses for
  depositions, including the documents that refreshed witnesses recollection.6 Where a 30(b)(6)
  witness relies on a written script prepared by counsel during a deposition, the attorney client and
  work product privilege does not apply to that script and its preparation. For instance, in In re
  Neurontin Antitrust Litigation, a defendant’s 30(b)(6) witness relied on an outline prepared by
  counsel during his deposition. Defendant produced the outline to plaintiff, but asserted privilege
  and work product protection over the outline’s preparation, just as PGDx does here. See 2011 WL
  253434 at *5, *10, *17 (D.N.J. Jan. 25 2011). The court held that “the antitrust defendants'
  disclosure of the outline waived any ordinary work product shroud they may have enjoyed had it
  not been given to the plaintiffs.” Id. at 17. As the court explained, “[w]aiver of work product
  protection occurs when disclosures are made that do not further the goal of ‘protect[ing] an
  attorney's work product from falling into the hands of an adversary’” and further “work product

  1
      Ex. 2 at 270:3-6                                                                   ); Id. at 271:4-
  6                                                                           ).
  2
      Id. at 272:9-13
                                   ).
  3
      Id. at 278:6-11

                                                             ).
  4
      Id. at 299:25-300:11



                                                                                                 ).
  5
      Id. at 270:7-15, 271:21-272:17, 279:9-14, 278:3-280:9, 299:13-300:11, 366:24-367:13.
  6
    See Adidas Am., Inc. v. TRB Acquisitions LLC, 324 F.R.D. 389, 393, 396-97 (D. Or. 2017) (The
  “Third Circuit held that the following three conditions must be met before an adverse party may
  obtain documents reviewed by a witness before testifying at a deposition: (1) ‘the witness must
  use the writing to refresh his memory’; (2) ‘the witness must use the writing for the purpose of
  testifying’; and (3) ‘the court must determine that production is necessary in the interests of
  justice.’”) (citations omitted).


                                                    2
Case 1:17-cv-01623-LPS-CJB Document 328 Filed 07/17/19 Page 3 of 4 PageID #: 12086



  protection is waived when ‘disclosure ... enable[s] an adversary to gain access to the information.’”
  Id. at 17 (citations omitted). The court found that defendants “waived ordinary work product
  protection” by “handing over the outline their PHV counsel had prepared.” Id.

          Just as in Neurontin, PGDx quite literally handed Guardant the witness script that its
  witness relied upon and has thus waived any work product protection. This makes sense, for
  reasons stated by the court in Neurontin. By giving Dr. Angiuoli a script prepared partly by
  attorneys, “the corporation and its counsel have inverted their respective roles” where “clients are
  to possess the facts while counsel are to advocate the legal significance of these facts.” Id. at 10.
  “The Rule 30(b)(6) witness…cannot simply be a conduit for counsel’s contentions.” Id. Yet this
  is precisely what PGDx’s counsel has done here.

          Just as PGDx has waived work product protection, it has also waived the privilege. “It
  goes without saying that privilege may not be used both as a sword and a shield.” In re Human
  Tissue Products Liability Litigation, 255 F.R.D. 151, 158 (D.N.J., 2008). By having Dr. Angiuoli
  rely upon a witness script prepared partly by attorneys, PGDx has placed the allegedly privileged
  information in the script at issue in the case. As such, PGDx may not now use the privilege to
  shield discovery around the script. “In this regard, courts have found an implied waiver of the
  attorney-client and/or attorney work product privilege where a client affirmatively places
  otherwise privileged information at issue in the case.” Id. The Supreme Court has made clear that
  while counsel “necessarily makes use throughout trial of the notes, documents, and other internal
  materials prepared to present adequately his client’s case” there is no waiver, but “where, as here,
  counsel attempts to make a testimonial use of these materials the normal rules of evidence come
  into play with respect to cross-examination and production of documents..” U.S. v. Nobles, 95
  S.Ct. 2160, 2171 (U.S. 1975) (emphasis added).

           PGDx’s sole justification for why there has not been a waiver is that the script is akin to an
  interrogatory response, and parties normally do not get discovery of draft interrogatory responses.
  This is misplaced. PGDx had ample opportunity to provide an interrogatory response with the
  information in the witness script, and was in fact previously ordered to do so. D.I. 179. Rather
  than provide an interrogatory response, however, PGDx decided to use a factual 30(b)(6) witness
  as a conduit for its contentions by giving Dr. Angiuoli a script with content that was totally absent
  from all earlier versions of its interrogatory response. Far from avoiding a waiver, PGDx’s attempt
  to cast the witness script as an interrogatory response simply confirms that it failed to comply with
  the Court’s order. Moreover, even the script were akin to an interrogatory response, no law
  suggests that a 30(b)(6) may use an attorney-prepared discovery response as a script during a
  deposition and then hide behind the privilege to shield what portions of his testimony came from
  counsel as opposed to the witness himself. As noted above, a 30(b)(6) witness is not a conduit for
  counsel’s contention, and the privilege cannot be used as both sword and shield.

          PGDx’s assertion of attorney-client and work product privilege over prior drafts and
  correspondence regarding Dr. Angiuoli’s witness script are thus without merit. Guardant
  respectfully requests this Court grant Guardant’s request for discovery into the preparation of Dr.
  Angiuoli’s witness script, including prior drafts and correspondence related to the revisions.




                                                    3
Case 1:17-cv-01623-LPS-CJB Document 328 Filed 07/17/19 Page 4 of 4 PageID #: 12087



                                             Respectfully submitted,

                                             /s/ Brian E. Farnan

                                             Brian E. Farnan



  Cc: Counsel of Record (Via E-Filing)




                                         4
